                                 Case 19-16817       Doc 25    Filed 06/21/19     Page 1 of 5
                                               UNITED STATES BANKRUPTCY COURT
                                                FOR THE DISTRICT OF MARYLAND
                                                           at Greenbelt
                       IN RE:

                       Nebra Overretta Singleton                            Case No.: 19-16817
                                                                            Chapter 7
                                  DEBTOR(S)

                       U.S. Bank National Association, as Trustee,
                       successor in interest to Bank of America,
                       National Association, as Trustee, successor
                       by merger to LaSalle Bank National
                       Association, as Trustee for Merril Lynch
                       First Franklin Mortgage Loan Trust 2007-1,
                       Mortgage Pass-Through Certificates, Series
                       2007-1, by Nationstar Mortgage LLC, d/b/a
                       Mr. Cooper, Servicing Agent
                                   MOVANT
                                     vs.
                       Nebra Overretta Singleton

                       and
                       Steven H. Greenfeld, Trustee
                                  RESPONDENT(S)

                                MOTION SEEKING RELIEF FROM AUTOMATIC STAY AS TO THE
                                                PROPERTY KNOWN AS
                                   304DRANDREWSWAY,UNITA,INDIANHEAD,MD20640
                              U.S. Bank National Association, as Trustee, successor in interest to Bank of America,
                       National Association, as Trustee, successor by merger to LaSalle Bank National Association,
                       as Trustee for Merril Lynch First Franklin Mortgage Loan Trust 2007-1, Mortgage Pass-
                       Through Certificates, Series 2007-1, by Nationstar Mortgage LLC, d/b/a Mr. Cooper,
                       Servicing Agent (hereinafter MOVANT), by its undersigned counsel, files this MOTION
                       SEEKING RELIEF FROM AUTOMATIC STAY AS TO THE PROPERTY KNOWN AS
                       304DRANDREWSWAY,UNITA,INDIANHEAD,MD20640, pursuant to 11 U.S.C.
                       SECS. 362 which is a core proceeding pursuant to 28 U.S.C. SEC. 157, and for reasons states
                       as follows:


                                                                      ONE
                              That the above-named Debtor(s) Nebra Overretta Singleton (hereinafter "DEBTOR(S)")
 COHN, GOLDBERG &
   DEUTSCH, LLC        initiated proceedings in this Court seeking relief under Chapter 7 of 11 U.S.C.
  ATTORNEYS AT LAW
600 BALTIMORE AVENUE
      SUITE 208
 TOWSON, MD 21204
                                                                       TWO
   410-296-2550               That the above-named Steven H. Greenfeld was appointed Interim Trustee of the Estate
   File #: 447213      of the Debtor(s), is duly qualified, and is so acting.
                                  Case 19-16817       Doc 25     Filed 06/21/19     Page 2 of 5
                                                                  THREE
                             That MOVANT is the holder and/or servicer of a Note secured by a Deed of Trust,
                       which encumbers the real property known as 304 Dr Andrews Way, Unit A, Indian Head, MD
                       20640 (the "property") (see attached Exhibit "A"), presently owned by the DEBTOR(S), in the
                       approximate principal amount of $167,144.70, plus interest, late charges and other costs. Said
                       Instrument is recorded among the Land Records of Charles County, Maryland.


                                                                     FOUR
                              That the DEBTOR(S) is/are in default in payment of the Deed of Trust Note to
                       MOVANT; said default involving non-payment of EIGHTEEN (18) pre-petition payment(s)
                       for the period of December, 2017, through May, 2019 in the amount of $18,147.53, plus late
                       charges, plus any additional payments and late charges thereon that may fall due after the filing
                       of this motion, plus attorney's fees and costs.
                                                               FIVE
                             That MOVANT believes and avers that its security interest concerning the property is
                       not adequately protected.


                                                                  SIX
                             That the DEBTOR(S) has/have little or no equity in the property and the property is not
                       necessary to an effective reorganization.


                                                                SEVEN
                             That MOVANT has been and continues to be irreparably injured by the Stay of S.
                       362(a) of the Bankruptcy Code which prevents the MOVANT from enforcing its right under
                       its Deed of Trust.




 COHN, GOLDBERG &
   DEUTSCH, LLC

  ATTORNEYS AT LAW
600 BALTIMORE AVENUE
      SUITE 208
 TOWSON, MD 21204

   410-296-2550

   File #: 447213
                                  Case 19-16817        Doc 25     Filed 06/21/19     Page 3 of 5
                             WHEREFORE, MOVANT, prays this Honorable Court grant the following relief:

                              A. That the Court enter an Order lifting the Stay of S. 362 to enable U.S. Bank
                       National Association, as Trustee, successor in interest to Bank of America, National
                       Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
                       for Merril Lynch First Franklin Mortgage Loan Trust 2007-1, Mortgage Pass-Through
                       Certificates, Series 2007-1, or its successors and assigns, to enforce its rights under its Deed of
                       Trust, which would enable it to foreclose on the property.

                             B. That the Court grant such other and further relief as may be necessary.


                                                                          /s/ Richard J. Rogers
                                                                          ___________________________________
                                                                          Richard J. Rogers, Esquire
                                                                          Cohn, Goldberg & Deutsch, LLC
                                                                          600 Baltimore Avenue, Suite 208
                                                                          Towson, MD 21204
                                                                          410-296-2550
                                                                          Fax: 410-296-2558
                                                                          Email: bankruptcyecf@cgd-law.com
                                                                          Federal Bar #: 01980 (MD)
                                                                          Attorney for Movant




 COHN, GOLDBERG &
   DEUTSCH, LLC

  ATTORNEYS AT LAW
600 BALTIMORE AVENUE
      SUITE 208
 TOWSON, MD 21204

   410-296-2550

   File #: 447213
                                 Case 19-16817       Doc 25     Filed 06/21/19     Page 4 of 5


                                                 UNITED STATES BANKRUPTCY COURT
                                                  FOR THE DISTRICT OF MARYLAND
                                                             at Greenbelt
                       IN RE:

                       Nebra Overretta Singleton                           Case No.: 19-16817
                                                                           Chapter 7
                                   DEBTOR(S)

                       U.S. Bank National Association, as Trustee,
                       successor in interest to Bank of America,
                       National Association, as Trustee, successor
                       by merger to LaSalle Bank National
                       Association, as Trustee for Merril Lynch
                       First Franklin Mortgage Loan Trust 2007-1,
                       Mortgage Pass-Through Certificates, Series
                       2007-1, by Nationstar Mortgage LLC, d/b/a
                       Mr. Cooper, Servicing Agent
                                   MOVANT
                                     vs.
                       Nebra Overretta Singleton

                       and
                       Steven H. Greenfeld, Trustee
                                  RESPONDENT(S)

                                        * * * * * CERTIFICATION OF SERVICE * * * * *
                                                            ON
                                MOTION SEEKING RELIEF FROM AUTOMATIC STAY AS TO THE
                                                    PROPERTY KNOWN AS
                                   304DRANDREWSWAY,UNITA,INDIANHEAD,MD20640
                             I, the undersigned counsel of COHN, GOLDBERG & DEUTSCH, LLC, 600
                       BALTIMORE AVENUE, SUITE 208, TOWSON, MD 21204, certify that I am, and at all
                       times hereinafter mentioned was, 18 years of age and that on June 21, 2019, I served a copy of
                       the MOTION SEEKING RELIEF FROM AUTOMATIC STAY AS TO THE PROPERTY
                       KNOWN AS 304DRANDREWSWAY,UNITA,INDIANHEAD,MD20640, by FIRST
                       CLASS MAIL, on the respondent(s) in this proceeding to:
                       Nebra Overretta Singleton
                       304A Dr Andrews Way
 COHN, GOLDBERG &
   DEUTSCH, LLC
                       Indian Head, MD 20640
  ATTORNEYS AT LAW
600 BALTIMORE AVENUE
                       and by ELECTRONIC FILING NOTIFICATION CM/ECF to:
      SUITE 208
 TOWSON, MD 21204
                       respondent(s)' counsel:                          Steven H. Greenfeld, Trustee
   410-296-2550
                       Pro Se                                           2600 Tower Oaks Blvd. Ste. 103
   File #: 447213
                                                                        Rockville, MD 20852
                                  Case 19-16817        Doc 25     Filed 06/21/19      Page 5 of 5

                       I certify under penalty of perjury that the foregoing is true and correct.

                       Executed on June 21, 2019                         /s/ Richard J. Rogers
                                                                         ___________________________________
                                                                         Richard J. Rogers, Esquire
                                                                         Cohn, Goldberg & Deutsch, LLC
                                                                         600 Baltimore Avenue, Suite 208
                                                                         Towson, MD 21204
                                                                         410-296-2550
                                                                         Fax: 410-296-2558
                                                                         Email: bankruptcyecf@cgd-law.com
                                                                         Federal Bar #: 01980 (MD)




 COHN, GOLDBERG &
   DEUTSCH, LLC

  ATTORNEYS AT LAW
600 BALTIMORE AVENUE
      SUITE 208
 TOWSON, MD 21204

   410-296-2550

   File #: 447213
